IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1704-07


JAMES FICARRO, Appellant

v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

NUECES  COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of indecency with a child.  The jury assessed his
punishment at confinement for ten years, probated for ten years, and a fine of $10,000.  
The Court of Appeals affirmed the conviction. Ficarro v. State, No. 13-03-00439-CR
(Tex. App. -- Corpus Christi, delivered April 26, 2007).  Appellant's petition for
discretionary review was dismissed as untimely filed on December 5, 2007.  Appellant
has filed a motion for rehearing requesting reinstatement of his petition so that it will be
considered by this Court.  Appellant's motion for rehearing is granted.  His petition filed
on November 21, 2007, is reinstated as of February 13, 2008 and will be considered in
accord with Tex.R.App.P. 68.

Delivered February 13, 2008
Do not publish